Citation Nr: 0406587	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1968 to March 1970 with over two years of 
prior reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.

Although the RO has in the past described the disorder at 
issue as a "nervous condition," the Board believes that it 
is more accurate to describe the issue on appeal as 
entitlement to service connection for psychiatric disability.  
The term "psychiatric disability" includes psychoses.

In a February 2004 Informal Hearing Presentation, the 
veteran's representative set forth argument regarding clear 
and unmistakable error in a November 1972 rating decision and 
entitlement to a 10 percent rating for service-connected 
tinnitus.  These matters are hereby referred to the RO for 
appropriate action.  

With regard to consideration of entitlement to service 
connection for psychiatric disability under a merits 
analysis, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in September 1985, the RO denied the 
veteran's claim to reopen his service connection claim for a 
"nervous condition;" the veteran did not file a notice of 
disagreement.  

2.  Certain evidence received since the September 1985 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for psychiatric disability.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision, which denied the 
veteran's claims to reopen his service connection claim for 
psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received since the 
September 1985 rating decision, and the claim of entitlement 
to service connection psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from psychosis to include a mixed bipolar disorder 
that is related to service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a November 1972 rating decision, the veteran was denied 
service connection for psychosis.  A request to reopen his 
service connection claim was denied by rating decisions dated 
in October 1984 and September 1985.  The veteran was notified 
of the September 1985 determination and informed of appellate 
rights and procedures.  However, the veteran did not file a 
notice of disagreement to initiate an appeal from the 
September 1985 rating decision.  The September 1985 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
Nevertheless, a claim which is the subject of a prior final 
denial may be reopened and the prior disposition reviewed if 
certain requirements are met.  

New and Material

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

It appears that the RO in effect reopened the veteran's claim 
in the February 2002 rating determination and then proceeded 
to deny on the merits.  Although the RO may have effectively 
determined that new and material evidence was received to 
reopen the veteran's claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).   

Analysis

When undertaking the new and material evidence analysis, the 
underlying basis for the prior denial must be considered.  
The basis for the September 1985 rating decision and the 
prior denials was that the medical evidence did not show that 
the veteran received treatment for or was diagnosed with a 
psychiatric disability in service or within one year 
following service.  There was also no evidence relating his 
chronic psychosis to service.  However, evidence received 
since the September 1985 rating decision includes a medical 
opinion from a VA medical examiner dated in August 2000.  The 
August 2000 medical opinion noted that the veteran had been a 
patient of the examiner for over a decade.  The examiner 
indicated that the veteran received treatment at VA Medical 
Center in Portland for the past two years for six acute 
psychiatric hospitalizations. The veteran was diagnosed with 
bipolar affective disorder.  The examiner opined that based 
upon his examinations of the veteran and review of the 
veteran's long medical record, there is sufficient grounds to 
believe that the veteran has suffered from bipolar affective 
disorder since he served in active duty.  The examiner 
indicated that the veteran's psychiatric disability could 
possibly have resulted from, or been worsened by, his 
military service.  

The above evidence clearly goes to the issue of whether the 
veteran's current psychosis to include a mixed bipolar 
disorder is related to service.  Therefore, evidence received 
since the September 1985 rating decision is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  As such, the evidence received since 
the September 1985 rating decision is new and material, and 
the veteran's claims of entitlement to service connection for 
psychiatric disability has been reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)  

At this point, the Board acknowledges that certain notice and 
assistance to the veteran provisions are addressed in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Moreover, several judicial decisions have interpreted such 
notice and assistance requirements.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board need not address the 
question of compliance with VCAA at this point since any 
deficiencies will be remedied pursuant to actions set forth 
in the remand section of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
psychiatric disability has been reopened.  To this extent, 
the appeal is granted subject to the actions set forth in the 
following remand section of this decision.


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Under VCAA, VA has a duty to notify and assist 
the veteran in the development of facts pertinent to his 
claim.  Here, VA must notify the veteran of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection.  A VCAA letter was 
provided in February 2001, but the information provided in 
that letter pertained to his new and material evidence claim 
and not his reopened service connection claim.

As for the duty to assist, the veteran's representative 
indicated in a February 2004 informal hearing presentation 
that the medical evidence of record addresses pertinent 
medical treatment that the veteran has received that is not 
part of the record.  Specifically, the Board notes that in an 
August 2000 VA medical opinion, the examiner indicated that 
he had been treating the veteran for over a decade, however, 
these medical documents do not appear to be part of the 
record.  The only medical documents of record 10 years prior 
to October 1998 are treatment records from May 1993 through 
November 1993.  There are also no treatment records between 
1985 and 1993.  Additionally, records from the State of 
Oregon show that the veteran received treatment at Holliday 
Park Hospital in 1972 and was also under the care of Fred 
Turner, M.D., Guy Parvaresh, M.D., and Charles Honnold, M.D. 
during or before that time.  This evidence does not appear to 
be included in the record.  

An October 1985 medical opinion statement from Nemecia S. 
Dario, M.D. noted that the veteran's psychiatric treatment 
history began with a Multnomah County Mental Health facility 
in January 1957.  The examiner further indicated that 
following service, the veteran received marital counseling at 
Mount Hood Community Mental Health Center in 1971.  According 
to Dr. Dario in a September 1984 statement, the veteran was 
receiving treatment from Dr. Dario at Mount Hood Community 
Mental Health Center since June 1972.  None of these medical 
documents appear to be part of the record.  

VA opinion statement dated in August 2000 indicated that the 
veteran's psychosis could possibly have resulted from, or 
been worsened by his military service.  VA examination report 
in April 2001 identified the veteran's current psychosis 
disability and determined that after reviewing the service 
medical records, he could find no documents to support or 
refute the veteran's past psychiatric diagnosis.  The medical 
opinions appear to be differing on the issue of etiology.  
Therefore, another VA medical opinion must be obtained before 
the Board may properly proceed with appellate review.  See 38 
C.F.R. § 3.159(c)(4) (2003).          

Finally, the Board received a written medical statement from 
a VA treating physician.  As noted by the veteran's 
representative in the informal hearing presentation, this 
evidence has not received initial consideration by the RO.  
As such, the proper course of action is to remand the matter 
to the RO.  Based upon the information discussed above, the 
case must be returned to the RO for further action prior to 
appellate review by the Board. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002),  implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), and 
pertinent case law.  The RO should ensure 
that the veteran is furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers 
(VA and non-VA) from whom he has sought 
mental health treatment before and after 
service, including VA medical records 
following the veteran's service, 
Multnomah County Mental Health facility 
in January 1957, Holliday Park Hospital 
in 1972 under the care of Fred Turner, 
M.D., Guy Parvaresh, M.D., and Charles 
Honnold, M.D., and Dr. Dario at Mount 
Hood Community Mental Health Center since 
1971.  The RO should then take 
appropriate action to request copies of 
all such additional medical records 
identified by the veteran in addition to 
the providers listed above.  A written 
record should be in the claims file 
documenting attempts to obtain these 
records and whether the records were 
obtained.  

3.  After the above actions have been 
completed, the RO should schedule the 
veteran for a comprehensive VA 
examination by a psychiatrist.  The 
claims folder is to be made available to 
the examiner for review in connection 
with the examination.  All tests deemed 
necessary by the examiner are to be 
performed.  All psychiatric diagnoses 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
psychosis to include a mixed bipolar 
disorder.  Specifically, the examiner 
should address the nature of the current 
psychiatric disability and offer an 
opinion as to whether such current 
psychiatric disability is related to 
service or whether a psychosis was 
manifested within one year of discharge 
from service.  The examiner is asked to 
comment on the August 2000 and August 
2003 medical opinions from the veteran's 
treating physician and VA examination 
report findings dated in April 2001.  

4.  After the actions requested above 
have been completed, the RO should review 
the expanded record on the merits and 
determine if the benefit sought can be 
granted.  If not, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



